Citation Nr: 1225062	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to August 1971. 
This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) in St. Louis, Missouri Regional Office (RO).  By that rating action, the RO, in part, granted service connection for a bilateral hearing loss disability; an initial noncompensable disability rating was assigned, effective November 30, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's April 2008 rating action to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the initial claim on appeal, additional substantive development is necessary; specifically, to obtain outstanding private treatment records pertaining to the Veteran's hearing loss disability.  

A review of the claims file reflects that in July 2010, VA received from the Veteran VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), reflecting that the Veteran had received treatment for his bilateral hearing loss disability from Echo Hearing Systems in Kansas City, Missouri from June to July 2010.  These treatment records have not been obtained and associated with the claims file.  As these treatment records might show an increase in severity of the Veteran's bilateral hearing loss disability during the appeal period, they are relevant to his initial evaluation claim.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, efforts should be made on remand to obtain a complete copy of all of the Veteran's outstanding private treatment records from the above-cited private medical provider. 


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all medical records pertaining to the Veteran for the period from June to July 2010 from Echo Hearing Systems, 4240 Blue Ridge Road, Suite 510, Kansas City, Missouri 64133.  

The RO/AMC should request the Veteran to identify any other medical treatment and take appropriate action to obtain the records of such treatment.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Review the claims file and ensure that the foregoing requested development in paragraph one (1) has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  After completion of the above and any additional development deemed necessary, such as scheduling the Veteran for a VA audiological examination by an appropriate examiner to determine the current severity of his service-connected bilateral hearing loss disability, the RO/AMC must readjudicate the initial evaluation claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

